     Case 3:20-cv-01773-CAB-AGS Document 40 Filed 03/08/21 PageID.853 Page 1 of 22


 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11    DARRYL DUNSMORE,                         Case No. 3:20-cv-1773-CAB-AGS
12                               Petitioner,
                                               ORDER:
13    v.
                                               1) GRANTING MOTION TO
14    GEORGE JAIME, Warden,
                                               DISMISS PETITION FOR WRIT
15                             Respondent.     OF HABEAS CORPUS [ECF No.
                                               22];
16
17                                             2) DENYING MOTION FOR
                                               CIVIL CONTMEPT [ECF No. 7];
18
19                                             3) DENYING MOTION FOR ADA
                                               ACCESS [ECF No. 9];
20
21                                             4) DENYING MOTION FOR
                                               ACCOMODATIONS [ECF No.
22
                                               20];
23
                                               5) DENYING MOTIONS TO
24
                                               AMEND PETITION [ECF Nos. 25,
25                                             31];
26
                                               6) DENYING MOTION FOR
27                                             DEFAULT JUDGMENT [ECF No.
                                               27];
28

                                               1
                                                                     3:20-cv-01773-CAB-AGS
     Case 3:20-cv-01773-CAB-AGS Document 40 Filed 03/08/21 PageID.854 Page 2 of 22


 1                                                7) GRANTING IN PART AND
                                                  DENYING IN PART MOTION
 2
                                                  FOR JUDICIAL NOTICE [ECF
 3                                                No. 33];
 4
                                                  8) DENYING MOTION FOR
 5                                                EXTENSION OF TIME [ECF No.
                                                  35];
 6
 7                                                9) DENYING MOTION FOR
                                                  STAY [ECF No. 37]; and
 8
 9                                                10) DENYING CERTIFICATE OF
                                                  APPEALABILITY
10
11
12    I. INTRODUCTION
13          Petitioner Darryl Dunsmore (“Dunsmore” or “Petitioner”) is a state prisoner,
14    currently in custody at the San Diego County jail following a resentencing proceeding. He
15    is proceeding pro se with a Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254
16    (“Petition” or “Pet.”). (See Pet., ECF No. 1; Opp. to Mot. to Dismiss, ECF No. 29 at 8.)
17    He has also filed numerous other motions. The Court has read and considered the Petition,
18    [ECF No. 1], the Motion to Dismiss and Memorandum of Points and Authorities in Support
19    of the Motion to Dismiss [ECF Nos. 22, 22-1], the Opposition to the Motion to Dismiss
20    [ECF No. 27], the lodgments and other documents filed in this case, and the legal
21    arguments presented by both parties. For the reasons discussed below, the Court GRANTS
22    the Motion to Dismiss. The Court also GRANTS in part and DENIES in part Dunsmore’s
23    Motion for Judicial Notice and DENIES the remaining motions filed by Dunsmore.
24    Finally, the Court DENIES a Certificate of Appealability.
25    II. FACTUAL BACKGROUND AND PROCEDURAL BACKGROUND
26          In June of 2010, Dunsmore was convicted in San Diego Superior Court of attempted
27    voluntary manslaughter, assault with a deadly weapon and enhancements in San Diego
28    Superior Court case no. SCS 215653. (See Dunsmore v. Paramo, et al., S.D. Cal. case no.

                                                   2
                                                                             3:20-cv-01773-CAB-AGS
     Case 3:20-cv-01773-CAB-AGS Document 40 Filed 03/08/21 PageID.855 Page 3 of 22


 1    3:13-cv-01193-GPC-PCL, ECF No. 28-1at 83-87].)              Dunsmore appealed, and the
 2    California Court of Appeal affirmed his conviction, but remanded the case for resentencing
 3    to impose mandatory fines and fees. (Id. at ECF No. 28-20, 28-23–28-24, 28-28; People
 4    v. Dunsmore, 2019 WL 4941363, at*2 (Cal. Ct. App. Oct. 8, 2019.) Dunsmore filed a
 5    petition for review challenging his conviction in the California Supreme Court, which was
 6    denied. (Id. at ECF No. 28-15–28-16.)
 7          Dunsmore filed a Petition for Writ of Habeas Corpus challenging his conviction in
 8    case no. SCS 215653 in this Court on May 17, 2013, which was given case no. 3:13-cv-
 9    01193-GPC-PCL. (Id. at ECF No. 1.) While that petition was pending, Dunsmore filed
10    another habeas corpus petition in this Court challenging his conviction in case no. SCS
11    215653. (See Dunsmore v. Beard, S.D. Cal. case no. 3:15-01428-LAB-NLS.) The Court
12    ordered that the petition in case no. 3:15-01428-LAB-NLS be filed as a motion to amend
13    the petition in case no. 3:13-cv-01193-GPC-PCL pursuant to Woods v. Carey, 525 F.3d
14    886, 890 (9th Cir. 2008). (See id. ECF No. 2.) Dunsmore appealed that Order to the Ninth
15    Circuit Court of Appeal, which denied a certificate of appealability. (See ECF No. 12.)
16    Subsequently, in case no. 3:13-cv-01193-GPC-PCL, the Court denied the motion to amend
17    and denied the petition on the merits. (See Dunsmore v. Paramo, et al., S.D. Cal. case no.
18    3:13-cv-01193-GPC-PCL, ECF No. 115.) Dunsmore appealed the denial, and the Ninth
19    Circuit denied a certificate of appealability. (Id. at ECF Nos. 115, 131.)
20          Dunsmore next filed a petition for writ of habeas corpus challenging his conviction
21    in San Diego Superior Court case no. SCS 215653 in the United States District Court for
22    the Eastern District of California, which was transferred to this Court and given case no.
23    3:18-00172-H-PCL. The Court dismissed the case as successive to 3:13-01193-GPC-PCL.
24    (See Dunsmore v. Martel, S.D. Cal. case no. 3:18-00172-H-PCL [ECF No. 7].) Dunsmore
25    filed a motion for reconsideration, which was denied. (Id. at ECF No. 9-10.) Meanwhile,
26    sometime in 2018, Dunsmore was resentenced following the state appellate court’s remand
27    on direct appeal. See Dunsmore v. Martel, 2019 WL 4941363, at *1-2 (Cal. Ct. App. Oct.
28    8, 2019). Dunsmore appealed his resentencing and the state appellate court concluded

                                                   3
                                                                               3:20-cv-01773-CAB-AGS
     Case 3:20-cv-01773-CAB-AGS Document 40 Filed 03/08/21 PageID.856 Page 4 of 22


 1    there were errors in the calculation of fees, fines and enhancements at the resentencing. Id.
 2    It remanded the case for resentencing a second time. Id.
 3           In February of 2020, Dunsmore filed a habeas corpus petition pursuant to 28 U.S.C.
 4    § 2254 in this Court which was given case no. 3:20-00310-MMA-MSB. (See Dunsmore
 5    v. Gore, S.D. Cal. case no. 3:20-00310-MMA-MSB, ECF No. 1.) In that case, Dunsmore
 6    sought to challenge his conviction in case no SCS 215653 and the state appellate court’s
 7    second decision to remand his case for resentencing. (Id. at 1.) The Court dismissed this
 8    case on abstension grounds pursuant to Younger v. Harris, 401 U.S. 37, 41 (1971).1 (See
 9    id. at ECF No. 2.) Dunsmore appealed the dismissal to the Ninth Circuit, and at the time
10    of the writing of this Order, a motion to proceed in forma pauperis was pending in that
11    case. (See Dunsmore v. Gore, No. 20-56223 (9th Cir. Feb. 18, 2020, ECF No. 3.)
12           On May 5, 2020, Dunsmore filed an application to file a second or successive
13    petition in the Ninth Circuit. (See Dunsmore v. Eldridge, No. 20-71281 (9th Cir. May 5,
14    2020). The Ninth Circuit concluded that the application was unnecessary because the
15    California Court of Appeal had remanded Dunsmore’s case for resentencing and thus
16    Dunsmore was no longer in custody pursuant to that original judgment. Dunsmore was
17    told that if he wished to challenge the new judgment which would be entered following his
18    resentencing, he was to “file a petition for writ of habeas corpus pursuant to 28 U.S.C.
19    § 2254 in the District Court “that complies with the procedural requirements of 28 U.S.C.
20    §§ 2244(d) and 2254.” (Id. at 2.)
21           On July 15, 2020, Dunsmore was resentenced in state court for a second time
22    following the state appellate court’s second remand. (Lodgment No. 21, ECF No. 23-21
23    at 126–27.) Two days later, Dunsmore filed another petition for writ of habeas corpus
24    pursuant to 28 U.S.C. § 2254 in this Court which was given case no. 3:20-01378-JLS-
25    AHG. (See Dunsmore v. Unknown, S.D. Cal. case no. 3:20-01378-JLS-AHG.) The Court
26
27
      1
28     Younger held that federal courts may not interfere with ongoing state criminal proceedings absent
      extraordinary circumstances. Younger 401 U.S. 37, 45-46

                                                         4
                                                                                       3:20-cv-01773-CAB-AGS
     Case 3:20-cv-01773-CAB-AGS Document 40 Filed 03/08/21 PageID.857 Page 5 of 22


 1    dismissed the case as successive. (Id. at ECF No. 3.) Dunsmore then filed a motion for
 2    reconsideration, and while that motion was pending, appealed the dismissal of his case.
 3    (Id. at ECF Nos. 5–7.) The Ninth Circuit dismissed his appeal for lack of jurisdiction. (Id.
 4    at ECF No. 15.) This Court granted in part and denied in part Dunsmore’s motion for
 5    reconsideration, finding that challenges to his conviction in San Diego Superior Court case
 6    no. SCS 215653 were successive and dismissing his claims related to his second
 7    resentencing on Younger abstention grounds because it appeared that resentencing
 8    proceedings were still ongoing. (Id. at 4.) Dunsmore appealed this dismissal and the appeal
 9    is currently pending in the Ninth Circuit. See Dunsmore v. Unknown, No. 20-56228 (9th
10    Cir. Nov. 20, 2020).
11            On August 4, 2020, Dunsmore appealed his July 15, 2020 resentencing. (See
12    California Courts, Appellate Court Information website, https://appellatecases.courtinfo.c
13    a.gov/search/case/dockets.cfm?dist=41&doc_id=2323902&doc_no=D077762&request_t
14    oken=NiIwLSEmTkw8WzAtSSFdTE9IIDw6UkxbJCMuWzxTUCAgCg%3D%3D (last
15    visited March 8, 2021).     The opening brief was filed on December 28, 2020, and
16    Respondent’s brief was filed on March 1, 2020. (Id.) That appeal is currently ongoing.
17    (Id.)
18            Dunsmore filed a new petition for writ of habeas corpus pursuant to 28 U.S.C.
19    § 2254 in this Court on August 5, 2020, which was given case no. 3:20-01518-BAS-KSC.
20    (See Dunsmore v. Eldridge, et al., S.D. Cal. case no. 3:20-01518-BAS-KSC.) That case
21    was dismissed as successive because Dunsmore was seeking to challenge his conviction in
22    case no. SCS 215653. (Id. at ECF No. 4.) Dunsmore appealed that decision and the appeal
23    is currently pending in the Ninth Circuit. (See Dunsmore v. Eldridge, et al., No. 20-56209
24    (9th Cir. Nov. 2, 2020).)
25            On August 12, 2020, over two years after this Court had denied Dunsmore’s motion
26    for reconsideration in S.D. Cal. case no. 3:18-00172-H-PCL, Dunsmore appealed the
27    Court’s dismissal of his petition as successive; the Ninth Circuit dismissed the appeal for
28    lack of jurisdiction. See Order in Dunsmore v. Martel, No. 20-55833 (9th Cir. Sept. 18,

                                                   5
                                                                              3:20-cv-01773-CAB-AGS
     Case 3:20-cv-01773-CAB-AGS Document 40 Filed 03/08/21 PageID.858 Page 6 of 22


 1    2020) [ECF No. 6].)          In November of 2020, Dunsmore filed another motion for
 2    reconsideration in S.D. Cal. case no. 3:18-00172-H-PCL, which was denied. (Dunsmore
 3    v. Martel, S.D. Cal. Case no. 3:18-00172-H-PCL, ECF No. 19–20.) Dunsmore appealed
 4    to the Ninth Circuit and that appeal is currently pending. (See Dunsmore v. Martel, No.
 5    21-55107 (9th Cir. Feb. 9, 2021).)
 6           On September 8, 2020, Dunsmore filed a petition for writ of habeas corpus pursuant
 7    to 28 U.S.C. § 2254 in this case, 3:20-01773-CAB-AGS, identifying San Diego Superior
 8    Court case no. SCS 179057 as the conviction he sought to challenge. (Pet., ECF No. 1 at
 9    1.) Respondent filed a motion to dismiss on January 14, 2021, arguing the Petition should
10    be dismissed on abstention grounds pursuant to Younger and that his other claims are not
11    cognizable on federal habeas corpus review. (ECF No. 22, 22-1.) Dunsmore filed an
12    Opposition to the motion on January 25, 2021. (ECF No. 29.) He has also filed various
13    motions. (See ECF Nos. 7, 9, 20, 25, 27, 31, 33, 35, 37.)
14           On October 26, 2020, Dunsmore filed an application to file a second or successive
15    petition in the Ninth Circuit seeking to challenge his conviction in San Diego Superior
16    Court case no. SCS 215653. (See Dunsmore v. Eldridge, No. 20-73179 (9th Cir. Oct. 26,
17    2020), ECF Nos. 1, 3.) The Ninth Circuit noted that Dunsmore was already pursuing a
18    challenge to his conviction in San Diego Superior Court case no. SCS 21563 in this case
19    and directed that the application for leave to file a second or successive petition be filed as
20    a motion to amend in this case. (Id.; ECF No. 25.) 2
21    ///
22
23
      2
24      Dunsmore has also filed two other petitions for writ of habeas corpus pursuant to 28 U.S.C. § 2254 in
      this Court, Dunsmore v. Gore, et al., 3:20-02021-LAB-RBB, which was dismissed as duplicative of case
25    no. 3:20-01518-BAS-KSC, and Dunsmore v. Gore, et al., 3:20-02120-CAB-NLS, which was dismissed
      as to his conviction in case no. SCS 179057 because he was pursuing a challenge to that conviction in
26    this case and on Younger abstention grounds as to his challenge to his conviction in San Diego Superior
      Court case no. SCS 215653. (See Order in Dunsmore v. Gore, et al., 3:20-02021-LAB-RBB [ECF No.
27    3] and Order in Dunsmore v. Gore, et al., S.D. Cal. case no. 3:20-02120-CAB-NLS [ECF No. 3].)
28    Dunsmore has appealed the dismissal of his case in case no. 3:20-02120-CAB-NLS and that appeal is
      pending in the Ninth Circuit. (See Dunsmore v. Gore, et al., No. 20-56314 (9th Cir. Dec. 11, 2020).)

                                                         6
                                                                                       3:20-cv-01773-CAB-AGS
     Case 3:20-cv-01773-CAB-AGS Document 40 Filed 03/08/21 PageID.859 Page 7 of 22


 1    III. ANALYSIS
 2           A. Grounds in the Petition
 3           Although Dunsmore identifies San Diego Superior case no. SCS 179057 as the
 4    conviction he seeks to challenge, (Pet., ECF No. 1 at 1), the Ninth Circuit construed his
 5    Petition as seeking to challenge his July 15, 2020 sentence in San Diego Superior Court
 6    case no. SCS 215653. (See ECF No. 25-2.) Dunsmore raises two grounds in his Petition.
 7    In ground one, he claims a due process violation and states as follows:
 8                  I am appellant counsel by way of Wende brief. I have filed notices per
             CRC 8.155(d) concerning omission of the record. Petitioner has filed motions
 9
             complaining that said appeal record under Rule 8.155 is incorrect[,] that
10           appropriate record is CRC 8.320 [and] that no stipulation has been submitted
             by the parties per CRC 8.320(f) for limited record. The Clerk[,] the supervisor
11
             and the Court have failed refused to respond to said motion concerning
12           omission from the record according to CRC8.336(g) and (b) denying me due
             process in the instant matter to meaningful review in case D076678.
13
14    (ECF No. 1 at 6.)
15           Dunsmore describes his second ground for relief a “obstruction of meaningful
16    access” and states as follows:
17                  The Superior Court is denying me meaningful access to court by
             refusing to grant me pro per status[,] denying me the tools necessary to access
18
             the court despite knowing I’m appellate counsel in case D076678 by way of
19           Wende brief in or to deprive me of further relief in case no. 215653 and to
             willfully injure my collateral attack in order to keep me wrongfully
20
             incarcerated [and] has consistently manipulated the rule of law in this
21           endeavor[,] refused appellate orders on remand[,] abused its discretion[,] been
             bias[ed] and prejudice[d,] has refused to order SDCJ to provide legal access[,]
22
             responds to writs [and] motions with erroneous application of law and
23           numerous other due process violations[,] has established policy to deprive me
             of my rights and the law in violation of the 1972 Gilmore v. Lynch injunction
24
             order to provide meaningful access to state prisoner[s].
25
26    (Id. at 7.)
27           Dunsmore’s claims are not easy to understand, but it appears he is making two
28    attacks, one on his 2004 conviction in San Diego Superior Court case no. SCS 179057,

                                                    7
                                                                                3:20-cv-01773-CAB-AGS
     Case 3:20-cv-01773-CAB-AGS Document 40 Filed 03/08/21 PageID.860 Page 8 of 22


 1    which was used to enhance his sentence in San Diego Superior Court case no. SCS 215653,
 2    and one on his 2010 conviction and sentence in San Diego Superior Court case no. SCS
 3    215653.
 4                 1. Claims Related to San Diego Superior Court case no. SCS 179057
 5          In 2004, Dunsmore pleaded guilty to attempted criminal threats in San Diego
 6    Superior Court case no. 179057. See People v. Dunsmore, No. D076678, 2020 WL
 7    1846678 (Cal. Ct. App. April 13, 2020). When Dunsmore was convicted in San Diego
 8    Superior Court case no. SCS 215653 in 2010, that conviction was used to enhance his
 9    sentence. (See People v. Dunsmore, No. D076678, 2020 WL 1846678 (Cal. Ct. App. April
10    13, 2020).) In 2019, he made a motion to withdraw his guilty plea in case no. SCS 179057;
11    the superior court denied the motion. (Id.) Dunsmore appealed the denial and the
12    California Court of Appeal affirmed. (Id.) A petition for rehearing was denied by the state
13    appellate court and a petition for review was denied by the California Supreme Court. (See
14    California Courts website, https://appellatecases.courtinfo.ca.gov/search/case/dockets.cf
15    m?dist=41&doc_id=2300646&doc_no=D076678&request_token=NiIwLSEmTkw8WzB
16    JSCJdUEJIMEQ6UkxbJCM%2BXz1RMCAgCg%3D%3D (last visited on March 8,
17    2021.)
18          A petitioner may not challenge more than one conviction in a single habeas corpus
19    petition brought pursuant to 28 U.S.C. § 2254. Rule 2(e), 28 U.S.C. foll. § 2254.
20    Moreover, to the extent Dunsmore seeks to challenge his conviction in San Diego Superior
21    Court case no. SCS 179057, the challenge is precluded by Lackawanna County District
22    Attorney v. Coss, 532 U.S. 394 (2001). In Lackawanna, the Supreme Court stated:
23                 [W]e hold that once a state conviction is no longer open to direct or
            collateral attack in its own right because the defendant failed to pursue those
24
            remedies while they were available (or because the defendant did so
25          unsuccessfully), the conviction may be regarded as conclusively valid. See
            Daniels, post, at 382, 121 S.Ct. 1578. If that conviction is later used to
26
            enhance a criminal sentence, the defendant generally may not challenge the
27
28    ///

                                                   8
                                                                              3:20-cv-01773-CAB-AGS
     Case 3:20-cv-01773-CAB-AGS Document 40 Filed 03/08/21 PageID.861 Page 9 of 22


 1          enhanced sentence through a petition under § 2254 on the ground that the prior
            conviction was unconstitutionally obtained.
 2
 3    Id. at 403-04.
 4          Dunsmore’s conviction in case no. SCS 179057 is longer open to collateral attack
 5    because Dunsmore is no longer in custody pursuant to that 2004 conviction.               The
 6    Lackawanna Court identified two exceptions to the rule: (1) if the petitioner challenges the
 7    enhanced sentence by claiming that a state conviction used to enhance the sentence is
 8    invalid because counsel was not appointed, in violation of the Sixth Amendment, and (2)
 9    if federal habeas review is “effectively the first and only forum available for review of the
10    prior conviction.” Id. at 404-06. Neither exception applies in Dunsmore’s case. Dunsmore
11    was represented by counsel in case no. SCS 179057. (ECF No. 37 at 5.) And, Dunsmore
12    has availed himself of the opportunity to challenge the validity of his conviction in state
13    court. See People v. Dunsmore, No. D076678, 2020 WL 1846678 (Cal. Ct. App. April 13,
14    2020); California courts website, https://appellatecases.courtinfo.ca.gov/search/case/dock
15    ets.cfm?dist=41&doc_id=2300646&doc_no=D076678&request_token=NiIwLSEmTkw8
16    WzBJSCJdUEJIMEQ6UkxbJCM%2BXz1RMCAgCg%3D%3D (last visited on March 8,
17    2021). For these reasons, this Court lacks jurisdiction over the claims in the Petition
18    relating to Dunsmore’s conviction in case no. SCS 179057 because he is no longer in
19    custody pursuant to that conviction. See Lackawanna, 532 U.S. at 403-04; Maleng v. Cook,
20    490 U.S. 488, 490–91(1989); Rule 2(e), 28 U.S.C. foll. § 2254.
21                 2. Claims Related to San Diego Superior Court Case No. SCS 215653
22          As the Court noted in section II of this Order, Dunsmore was resentenced for a
23    second time in San Diego Superior Court case no. SCS 215653 on July 15, 2020.
24    (Lodgment No. 21, ECF No. 23-21 at 126–27.) Dunsmore appealed his resentencing to
25    the California Court of Appeal for the Fourth Appellate District, Division One, and that
26    appeal is currently ongoing. (Lodgment No. 22, ECF No. 23-22.)
27          As the Court has explained to Dunsmore in previous Orders, under Younger, federal
28    courts may not interfere with ongoing state criminal proceedings absent extraordinary

                                                    9
                                                                               3:20-cv-01773-CAB-AGS
     Case 3:20-cv-01773-CAB-AGS Document 40 Filed 03/08/21 PageID.862 Page 10 of 22


 1    circumstances. Id. at 45-46; see Middlesex County Ethics Comm. v. Garden State Bar
 2    Ass’n, 457 U.S. 423, 431 (1982) (stating that Younger “espouse[d] a strong federal policy
 3    against federal-court interference with pending state judicial proceedings.”) The Ninth
 4    Circuit has explained that: “Younger abstention is appropriate when: (1) there is ‘an
 5    ongoing state judicial proceeding’; (2) the proceeding ‘implicate(s) important state
 6    interests’; (3) there is ‘an adequate opportunity in the state proceedings to raise
 7    constitutional challenges’; and (4) the requested relief ‘seek(s) to enjoin’ or has ‘the
 8    practical effect of enjoining’ the ongoing state judicial proceeding.” Arevalo v. Hennessy,
 9    882 F.3d 763, 765 (9th Cir. 2018), quoting ReadyLink Healthcare, Inc. v. State Comp. Ins.
10    Fund, 754 F.3d 754, 758 (9th Cir. 2014).
11          Each of those criteria are satisfied here. Dunsmore’s criminal appeal is ongoing in
12    state court. (Lodgment No. 21, ECF No. 23-21 at 126–27.) There is no indication
13    Dunsmore is unable to petition the state courts for the relief he seeks; indeed, as detailed
14    in section II of this Order, he has filed numerous petitions in state and federal court, as well
15    as in the Ninth Circuit, some of which have been successful. It is also clear that
16    Dunsmore’s state criminal proceedings involve important state interests. Finally, because
17    it is evident from the many petitions Dunsmore has filed, both in state court and in this
18    Court, that he wishes to challenge his sentence in San Diego Superior Court case no. SCS
19    215653, it is also evident that federal action would enjoin the ongoing state criminal
20    proceeding. (See also Pet., ECF No. 1 at 7, stating that he is “wrongfully incarcerated.”)
21    Accordingly, abstention is required. See Drury v. Cox, 457 F.2d 764, 764-65 (9th Cir.
22    1972) (stating that “only in the most unusual circumstances is a defendant entitled to have
23    federal interposition by way of injunction or habeas corpus until after the jury comes in,
24    judgment has been appealed from and the case concluded in the state courts.”); see also
25    Juidice v. Vail, 430 U.S. 327, 337 (1977) (holding that if Younger abstention applies, a
26    court may not retain jurisdiction but should dismiss the action).
27    ///
28    ///

                                                     10
                                                                                 3:20-cv-01773-CAB-AGS
     Case 3:20-cv-01773-CAB-AGS Document 40 Filed 03/08/21 PageID.863 Page 11 of 22


 1                 3. Other Claims in the Petition
 2          Dunsmore claims he has suffered violations of his due process rights, access to the
 3    courts and access to legal materials. (Pet., ECF No. 1 at 2-7.) These claims are not
 4    cognizable on federal habeas corpus review because it they do not challenge the
 5    constitutional validity or duration of confinement. See 28 U.S.C. 2254(a); Preiser v.
 6    Rodriguez, 411 U.S. 475, 500 (1973); Heck v. Humphrey, 512 U.S. 477, 480-85 (1994);
 7    Nettles v. Grounds, 830 F.3d 922, 935 (9th Cir. 2016).
 8          Challenges to the fact or duration of confinement are brought by petition for a writ
 9    of habeas corpus, pursuant to 28 U.S.C. § 2254; Nettles, 830 F.3d at 935. When a state
10    prisoner is challenging the very fact or duration of his physical imprisonment, and the relief
11    he seeks is a determination that he is entitled to immediate release or a speedier release
12    from that imprisonment, his sole federal remedy is a writ of habeas corpus. Preiser, 411
13    U.S. at 500; Nettles, 830 F.3d at 935. On the other hand, a 42 U.S.C. § 1983 action is a
14    proper remedy for a state prisoner who is making a constitutional challenge to the
15    conditions of his prison life but not to the fact or length of his custody. Preiser, 411 U.S.
16    at 500; Nettles, 830 F.3d at 935. Dunsmore’s claims regarding due process violations,
17    access to the courts and legal materials do not challenge the fact or length of his custody.
18    Thus, these claims are not cognizable pursuant to 28 U.S.C. § 2254.
19          B. Dunsmore’s Motions
20          Dunsmore has filed nine motions. They are: 1) Motion for Civil Contempt (ECF
21    No. 7), 2) Motion for ADA Access (ECF No. 9), 3) Motion for Accommodations (ECF
22    No. 20), 4) Motion to Amend (ECF No. 25), 5) Motion for Default Judgment (ECF No.
23    27), 6) Motion to Amend (ECF No. 31), 7) Motion for Judicial Notice (ECF No. 33), 8)
24    Motion for Extension of Time (ECF No. 35), and 9) Motion for Stay (ECF No. 37).
25                 1. Motion for Civil Contempt [ECF No. 7]
26          In this motion, Dunmore reiterates many of the complaints he asserts in his petition,
27    specifically that he is being denied access to legal materials which impedes his ability to
28    assert claims and respond to Respondent’s filings. (Mot. for Civ. Contempt, ECF No. 9.)

                                                     11
                                                                                3:20-cv-01773-CAB-AGS
     Case 3:20-cv-01773-CAB-AGS Document 40 Filed 03/08/21 PageID.864 Page 12 of 22


 1    He claims he is a class member covered by an injunction issued in Gilmore v. Lynch, 319
 2    F. Supp. 105 (1970) and moves for civil contempt pursuant to Fed. R. Civ. Pro. 70, which
 3    states as follows:
 4                 (a) Party’s Failure to Act; Ordering Another to Act. If a judgment
            requires a party to convey land, to deliver a deed or other document, or to
 5
            perform any other specific act and the party fails to comply within the time
 6          specified, the court may order the act to be done–at the disobedient party's
            expense--by another person appointed by the court. When done, the act has
 7
            the same effect as if done by the party.
 8
                   (b) Vesting Title. If the real or personal property is within the district,
 9
            the court–instead of ordering a conveyance–may enter a judgment divesting
10          any party's title and vesting it in others. That judgment has the effect of a
            legally executed conveyance.
11
12                (c) Obtaining a Writ of Attachment or Sequestration. On application by
            a party entitled to performance of an act, the clerk must issue a writ of
13
            attachment or sequestration against the disobedient party's property to compel
14          obedience.
15
                   (d) Obtaining a Writ of Execution or Assistance. On application by a
16          party who obtains a judgment or order for possession, the clerk must issue a
            writ of execution or assistance.
17
18                (e) Holding in Contempt. The court may also hold the disobedient party
            in contempt.
19
20    Fed. R. Civ. Pro. 70 (West 2020).
21          The court in Gilmore enjoined the enforcement of some California prison regulations
22    restricting prisoners’ access to legal materials because they interfered with prisoners’ rights
23    to access the courts. Gilmore, 319 F. Supp. at 107–09, 112. The Gilmore injunction is no
24    longer in effect. See Stevenson v. Beard, 2020 WL 1245393 (S.D. Cal. March 16, 2020)
25    (noting that “[t]he district court retained jurisdiction over the 1972 [Gilmore] injunction
26    until it granted defendant’s motion to terminate the injunction and the court’s jurisdiction
27    on April 20, 2010” citing Corral v. Yates, No. 1:10-cv-01341-SKO-HC, 2011 WL
28    3925131, at *4 (E.D. Cal. Sept. 7, 2011) and Gilmore v. Lynch, No. 3:66-cv-45878-SI

                                                    12
                                                                                 3:20-cv-01773-CAB-AGS
     Case 3:20-cv-01773-CAB-AGS Document 40 Filed 03/08/21 PageID.865 Page 13 of 22


 1    (N.D. Cal. Apr. 20, 2010), ECF No. 321).) Accordingly, Dunsmore’s motion for civil
 2    contempt is DENIED.
 3          On page six of this motion, Dunsmore asks for a temporary restraining order. (ECF
 4    No. 7 at 6.) A person seeking a preliminary injunction must establish: (1) a likelihood of
 5    succeed on the merits; (2) a likelihood that plaintiff will suffer irreparable harm in the
 6    absence of preliminary relief; (3) that the balance of equities tips in his favor; and (4) that
 7    an injunction is in the public interest. Winter v. Natural Res. Def. Council, 555 U.S. 7, 20
 8    (2008). “The standard for issuing a temporary restraining order is identical to the standard
 9    for issuing a preliminary injunction.” Lockheed Missile & Space Co., Inc. v. Hughes
10    Aircraft Co., 887 F. Supp. 1320, 1323 (N.D. Cal. 1995); see also Stuhlbarg Intern. Sales
11    Co., Inc. v. John D. Brushy and Co., Inc., 240 F.3d 832, 839 n.7 (9th Cir. 2001) (stating
12    that standards for issuing a TRO are “substantially identical” to those for issuing a
13    preliminary injunction). As the movant, Dunsmore “must do more than merely allege
14    imminent harm sufficient to establish standing; [he] must demonstrate immediate
15    threatened injury as a prerequisite to preliminary injunctive relief.” Caribbean Marine
16    Servs. Co., Inc. v. Baldrige, 844 F.2d 668, 674-675 (9th Cir. 1988) (stating that speculative
17    injury does not constitute irreparable harm sufficient to warrant granting a preliminary
18    injunction) (internal citations omitted).
19          Dunsmore’s allegations do not meet these standards. As discussed above, he has not
20    shown any likelihood of success on the merits. See Pimental v. Dreyfus, 670 F.3d 1096,
21    1111 (9th Cir. 2012) (stating that “at an irreducible minimum,” the party seeking immediate
22    injunctive relief “must demonstrate a fair chance of success on the merits, or questions
23    serious enough to require litigation”).      Nor has he established that he will “suffer
24    irreparable harm in the absence of preliminary relief,” or “demonstrated immediate
25    threatened injury.” Winter, 555 U.S. at 20; Caribbean Marine Servs. Co., Inc., 844 F.2d
26    at 674-675. For these reasons, the request for a TRO is DENIED.
27    ///
28    ///

                                                    13
                                                                                 3:20-cv-01773-CAB-AGS
     Case 3:20-cv-01773-CAB-AGS Document 40 Filed 03/08/21 PageID.866 Page 14 of 22


 1                 2. Motion for ADA [Americans With Disabilities Act] Access [ECF No. 9]
 2          In his motion for ADA access, Dunsmore states he is “petitioning for access to ADA
 3    coordinator per CRC 1.100 per Federal Rules of reg Title 28 chapter 1 part 35.107a and
 4    the grievance procedure 35.107b I’m being denied informal requests and feel I’m being
 5    discriminated against.” (Mot. for ADA Access, ECF No. 9.) CRC refers to the California
 6    Rules of Court, which governs proceedings in California State Courts.               It has no
 7    applicability here where Petitioner is a state prisoner proceeding with a federal habeas
 8    corpus petition. “Title 28 chapter 1 part 35.107a and the grievance procedure 35.107b”
 9    appears to refer to 28 C.F.R. Ch. 1, Part 35, which governs nondiscrimination on the basis
10    of disability in state and local government services. Part 35.107a–b states as follows:
11                 (a) Designation of responsible employee. A public entity that employs
            50 or more persons shall designate at least one employee to coordinate its
12
            efforts to comply with and carry out its responsibilities under this part,
13          including any investigation of any complaint communicated to it alleging its
            noncompliance with this part or alleging any actions that would be prohibited
14
            by this part. The public entity shall make available to all interested individuals
15          the name, office address, and telephone number of the employee or employees
            designated pursuant to this paragraph.
16
17                (b) Complaint procedure. A public entity that employs 50 or more
            persons shall adopt and publish grievance procedures providing for prompt
18
            and equitable resolution of complaints alleging any action that would be
19          prohibited by this part.
20    28 C.F.R. Ch.1, Part 35.107.
21          The cited regulation simply provides a structure for state entities to implement the
22    ADA. It does not mandate that any individual be guaranteed access to an ADA coordinator
23    and it does not provide any authority to this Court to direct the California Department of
24    Corrections or any other entity to provide Dunsmore with access to an ADA coordinator.
25    Further, Dunsmore has not provided the Court with any evidence establishing he is entitled
26    to access an ADA coordinator, or that he is being improperly denied access to one.
27    Accordingly, his motion for ADA access [ECF No. 9] is DENIED.
28    ///

                                                    14
                                                                                3:20-cv-01773-CAB-AGS
     Case 3:20-cv-01773-CAB-AGS Document 40 Filed 03/08/21 PageID.867 Page 15 of 22


 1                 3. Motion for Accommodations [ECF No. 20]
 2          Dunsmore has filed a copy of a California Judicial Council form which requests
 3    accommodations for person with disabilities to access the California court system, which
 4    the Court construed as a Motion for Accommodations. (ECF Nos. 19–20.) In this filing,
 5    he makes the same allegations as he does in his habeas corpus petition regarding his lack
 6    of access to legal materials. (Id. at 3-8.) As discussed in section III(A)(3) of this Order, a
 7    42 U.S. C. § 1983 action is the proper remedy for a state prisoner who is making a
 8    constitutional challenge to the conditions of his prison life but not to the fact or length of
 9    his custody. See 28 U.S.C. 2254(a); Preiser, 411 U.S. at 500; Heck, 512 U.S. at 480-85;
10    Nettles, 830 F.3d at 935. For this reason, his motion for accommodations [ECF No. 20] is
11    DENIED.
12          On page two of this filing, Dunsmore ask for another TRO regarding the allegations
13    he makes in his motion. (ECF No. 20 at 2.) As noted above, to be successful Dunsmore
14    must establish: (1) a likelihood of succeed on the merits; (2) a likelihood that he will suffer
15    irreparable harm in the absence of preliminary relief; (3) that the balance of equities tips in
16    his favor; and (4) that an injunction is in the public interest. Winter, 555 U.S. at 20.
17    Further, he “must do more than merely allege imminent harm sufficient to establish
18    standing; [he] must demonstrate immediate threatened injury as a prerequisite to
19    preliminary injunctive relief.” Caribbean Marine Servs. Co., Inc., 844 F.2d at 674-675.
20          Dunsmore is not entitled to a TRO because, as discussed above, he has not shown
21    any likelihood of success on the merits, Pimental, 670 F.3d at 1111, nor has he established
22    that he will “suffer irreparable harm in the absence of preliminary relief,” or “demonstrated
23    immediate threatened injury.” Winter, 555 U.S. at 20; Caribbean Marine Servs. Co., Inc.,
24    844 F.2d at 674-675. For these reasons, the request for a TRO is DENIED.
25                 4. Motions to Amend [ECF Nos. 25, 31]
26          Dunsmore has two pending motions to amend. The first, ECF No. 25, is an
27    application to file a second or successive petition which was filed as a motion to amend in
28    this case at the direction of the Ninth Circuit. (See ECF No. 25; Dunsmore v. Eldridge,

                                                    15
                                                                                 3:20-cv-01773-CAB-AGS
     Case 3:20-cv-01773-CAB-AGS Document 40 Filed 03/08/21 PageID.868 Page 16 of 22


 1    No. 20-73179 (9th Cir. Oct. 26, 2020); ECF No. 25-2.) In this document, Dunsmore states
 2    he wishes to raise the following claims: “civil right due process, obstruction of meaningful
 3    access, ADA access.” (ECF No. 25 at 3.) In a supplemental filing, he states he is
 4    challenging his conviction in San Diego Superior Court case no. SCS 215653 and notes he
 5    previously filed a habeas corpus action in this court, Dunsmore v. Paramo, et al., S.D. Cal.
 6    case no. 3:13-cv-01193-GPC-PCL. (ECF No. 25-1 at 3.) He states he wishes to raise the
 7    following grounds in his current habeas corpus petition: “newly discovered evid[ence],
 8    ineffective assistance, illegal sentence.” (Id. at 4.) He also claims the sentence imposed at
 9    his July 15, 2020 resentencing hearing was illegal. (Id. at 5.) In his second motion to
10    amend [ECF No. 31], Dunsmore states he wishes to amend his petition with the claims
11    contained in another habeas corpus action he filed in this Court, Dunsmore v. Eldridge, et
12    al., S.D. Cal. case no. 3:20-01518-BAS-KSC. (See ECF No. 31.)
13          As to Dunsmore’s first motion to amend, his claims of “civil right . . . obstruction of
14    meaningful access, ADA access” are not cognizable on federal habeas corpus review. As
15    discussed above, when a state prisoner is challenging the very fact or duration of his
16    physical imprisonment, and the relief he seeks is a determination that he is entitled to
17    immediate release or a speedier release from that imprisonment, his sole federal remedy is
18    a writ of habeas corpus. Preiser, 411 U.S. at 500; Heck, 512 U.S. at 480-85; Nettles, 830
19    F.3d at 935. On the other hand, a § 1983 action is a proper remedy for a state prisoner who
20    is making a constitutional challenge to the conditions of his prison life or constitutional
21    challenges to his arrest, but not to the fact or length of his custody. Preiser, 411 U.S. at
22    500; Nettles, 830 F.3d at 935. The claims Dunsmore wants to add to his Petition in his first
23    motion to amend [ECF No. 25] – “civil right,” “obstruction of meaningful access,” and
24    “ADA access” – do not seek to challenge the fact or length of his custody, and are therefore
25    not appropriate for amendment in this case.
26          Dunsmore’s first motion to amend also states he is challenging his conviction in San
27    Diego Superior Court case no. SCS 215653 and seeks to raise the following claims: “newly
28    discovered evid[ence], ineffective assistance, illegal sentence,” and a claim that the

                                                    16
                                                                               3:20-cv-01773-CAB-AGS
     Case 3:20-cv-01773-CAB-AGS Document 40 Filed 03/08/21 PageID.869 Page 17 of 22


 1    sentence imposed at his July 15, 2020 resentencing hearing was illegal. (Id. at 4–5.) As
 2    this Court noted in section II of this Order, Dunsmore has already challenged his conviction
 3    in San Diego Superior Court case no. SCS 215653 in this Court in Dunsmore v. Paramo,
 4    et al., S.D. Cal. case no. 3:13-cv-01193-GPC-PCL. In order for this Court to consider any
 5    challenge to his conviction in San Diego Superior Court case no. SCS 215653, as opposed
 6    to his 2020 resentencing in that case, Dunsmore must show he has obtained an Order from
 7    the Ninth Circuit Court of Appeals authorizing this Court to consider a successive petition.
 8    See 28 U.S.C. § 2244(b)(3)(A); see also Burton v. Stewart, 549 U.S. 147, 153 (2007)
 9    (stating that a petition is successive where it challenges “the same custody imposed by the
10    same judgment of a state court” as a prior petition). Here, there is no indication the Ninth
11    Circuit Court of Appeals has granted Petitioner leave to file a successive petition. And, as
12    the Court also discussed in section III(A)(2), claims relating to Dunsmore’s July 15, 2020
13    resentencing in San Diego Superior Court case no. SCS 215653 must be dismissed on
14    abstention grounds pursuant to Younger because he is currently appealing his resentencing
15    and proceeding are ongoing in state court. Accordingly, Dunsmore’s first motion to amend
16    is DENIED.
17          In his second motion to amend, Dunsmore claims that the Ninth Circuit gave him
18    permission to amend his Petition in this case in its January 25, 2021 Order in Ninth Circuit
19    case no. 20-73179 and that he wishes to amend the Petition with the claims he raised in
20    Dunsmore v. Eldridge, S.D. Cal. case no. 3:20-cv-01518-BAS-KSC. (ECF No. 31 at 1.)
21    The Ninth Circuit’s Order reads as follows:
22                The application for authorization to file a second or successive 28
            U.S.C. § 2254 habeas corpus petition in the district court, as supplemented by
23
            the applicant’s submission entered at Docket Entry No. 2, is denied as
24          unnecessary because the applicant has a § 2254 habeas petition currently
            pending before the United States District Court for the Southern District of
25
            California in case no. 3:20-cv-01773-CAB-AGS, which challenges his 2020
26          resentencing proceedings in San Diego Superior Court case number SCS
            215653. See Goodrum v. Busby, 824 F.3d 1188, 1194-95 (9th Cir. 2016)
27
            (concluding that an application for authorization to file a second or successive
28

                                                    17
                                                                               3:20-cv-01773-CAB-AGS
     Case 3:20-cv-01773-CAB-AGS Document 40 Filed 03/08/21 PageID.870 Page 18 of 22


 1          habeas corpus petition should be construed as a motion to amend a pending
            first habeas corpus petition).
 2
 3                 The Clerk will transfer the application and supplement, filed at Docket
            Entry Nos. 1 and 2, to the district court to be processed as a motion to amend
 4
            the currently pending § 2254 habeas petition in Southern District of California
 5          case number 3:20-cv-1773-CAB-AGS. The motion is deemed filed in the
            district Court on October 22, 2020. See Fed. R. App. P. 4(c)(1); Butler v.
 6
            Long, 752 F.3d 1177, 1178 n.1 (9th Cir. 2014) (assuming petitioner turned his
 7          petition over to prison authorities on the day it was signed and applying the
            mailbox rule).
 8
 9                 We express no opinion as to whether leave to amend should be granted.
10
                  The Clerk will serve this order, the application, and supplement directly
11          on the chambers of the Honorable Cathy Ann Bencivengo and the Honorable
            Andrew G. Schopler.
12
13                Upon transfer of the supplemental application, the Clerk will close the
            original action.
14
15                 Any pending motions are denied as moot.
16
                   No further filings will be entertained in this case.
17
18    (ECF No. 25-2) (italics added).
19          The Ninth Circuit’s Order did not grant Dunsmore permission to amend his petition
20    in this case with the claims contained in his prior petition in S.D. Cal. case no. 3:20-cv-
21    01518-BAS-KSC. It simply explained that because Dunsmore was already challenging his
22    2020 resentencing in San Diego Superior Court case no. SCS 215653 in this case, there
23    was no need for him to obtain permission to file a successive petition and directed that his
24    application be filed as motion to amend in this case. (Id.) Moreover, the claims Dunsmore
25    raised in 3:20-cv-01518-BAS-KSC all relate to his conviction in San Diego Superior Court
26    case no. SCS 215653. As discussed in the section above, any claims related to that
27    conviction are successive. Accordingly, Dunsmore’s second motion to amend the petition
28    [ECF No. 31] is DENIED.

                                                    18
                                                                              3:20-cv-01773-CAB-AGS
     Case 3:20-cv-01773-CAB-AGS Document 40 Filed 03/08/21 PageID.871 Page 19 of 22


 1                  5. Motion for Default Judgment [ECF No. 27]
 2            Dunsmore filed a motion for default judgment on January 26, 2021, alleging that no
 3    motion to dismiss had been filed by the deadline set by the Court. (ECF No. 27).
 4    Dunsmore claims Respondent was to file a responsive pleading in this case by January 13,
 5    2021, but did not do so until January 14, 2021, and thus a default judgment is warranted.
 6    (Id.)
 7            A default judgment may be entered “[w]hen a party against whom a judgment for
 8    affirmative relief is sought has failed to plead or otherwise defend, and that failure is shown
 9    by affidavit or otherwise . . . .” Fed. R. Civ. Pro. 55(a) (West 2020). On November 20,
10    2020, the Court granted Respondent an extension of time until January 14, 2021 to respond
11    to the petition. (ECF No. 17) Respondent filed a motion to dismiss on January 14, 2021.
12    (ECF No. 22.) Respondent did not “faile[] to plead or otherwise defend” the Petition in
13    this case, and Dunsmore’s motion for default is therefore DENIED.
14                  6. Motion for Judicial Notice [ECF No. 33]
15            Dunsmore has also filed a motion for judicial notice in which he asks this Court to
16    change the docket in this case and to take judicial notice of “pending litigation in the Ninth
17    Circuit concerning abridgement of Petitioner’s rights” in Ninth Circuit case no. 20-56135.
18    (ECF No. 33 at 1-2.)
19            Dunsmore contends Respondent asked this Court for an extension of time until
20    January 13, 2021 to file a responsive pleading. (Id. at 1.) He claims the docket in this case
21    has been altered to reflect that the date requested and granted was January 14, 2021. (Id.)
22    Dunsmore is incorrect. Respondent requested and was granted an extension of time to file
23    a response until January 14, 2021. (ECF Nos. 16-17.) Dunsmore also claims the caption
24    of this case was changed to “Dunsmore v. Gore, et al.” and that “no case was filed as Gore,
25    et al.” (Id. at 1.) The Petition filed by Dunsmore lists as Respondents “Gore” and “Xavier
26    Becerra.” (See ECF No. 1.) The term “et al.” is Latin for “and others” and is used in legal
27    documents in place of listing all parties to a case.              See https://www.merriam-
28    webster.com/dictionary/et%20al. Because Dunsmore listed “Gore” and “Xavier Becerra”

                                                    19
                                                                                 3:20-cv-01773-CAB-AGS
     Case 3:20-cv-01773-CAB-AGS Document 40 Filed 03/08/21 PageID.872 Page 20 of 22


 1    as Respondents, the caption reads “Gore, et al.,” meaning “Gore, and others.” The caption
 2    in this case is not incorrect. Dunsmore’s motion for judicial notice as to the alleged errors
 3    in the docket is DENIED.
 4          As to Dunsmore’s request to take judicial notice of Ninth Circuit case no. 20-56135,
 5    that case is an appeal from the dismissal of a complaint filed pursuant to 42 U.S.C. § 1983
 6    in S.D. Cal. case no. 3:20-cv-00406-AJB-WVG. (See Dunsmore v. State of Cal., et al.,
 7    No. 20-56135 (9th Cir. Oct. 29, 2020); ECF No. 33.) A motion for voluntary dismissal of
 8    the case was granted by this Court on October 14, 2020. (See Dunsmore v. State of Cal.,
 9    et al., S.D. Cal. case no. 3:20-cv-00406-AJB-WVG, ECF No. 32.) A court may take
10    judicial notice of its own records. See Molus v. Swan, Civil Case No. 3:05-cv-00452-
11    MMA-WMc, 2009 WL 160937, *2 (S.D. Cal. Jan. 22, 2009) (citing United States v. Author
12    Services, 804 F.2d 1520, 1523 (9th Cir. 1986). Accordingly, Dunsmore’s motion for
13    judicial notice as to Dunsmore v. State of Cal., et al., No. 20-56135 (9th Cir. Oct. 29, 2020)
14    is GRANTED.
15                 7. Motion for Extension of Time [ECF No. 35]
16          Dunsmore asks for an extension of time “pending clarification of 9th Cir. Order in
17    20-73179 which may result in claims raised on separate habeas being joined to this case
18    and further amendment or addendum.” (ECF No. 35 at 1.) As noted above, the Ninth
19    Circuit in Dunsmore v. Eldridge, No. 20-73179 (9th Cir. Oct. 26, 2020) advised Dunsmore
20    that his application to file a successive petition was unnecessary because he was pursuing
21    his challenge to his 2020 resentencing in San Diego Superior Court no SCS 215653 in this
22    case and directed his application to be filed as an amended petition in this case. See
23    Dunsmore v. Eldridge, No. 20-73179 (9th Cir. Oct. 26, 2020, ECF No. 3; ECF No. 25-2.)
24    The Ninth Circuit also informed Dunsmore that it “express[ed] no opinion as to whether
25    leave to amend should be granted,” and advised Dunsmore that “[n]o further filings will be
26    entertained in this case.” (Id. at 2.) Because there is no “clarification” forthcoming from
27    the Ninth Circuit in case no. 20-73179 and Dunsmore’s motions to amend have been
28    denied, there is no grounds for an extension of time. The motion is therefore DENIED.

                                                    20
                                                                                3:20-cv-01773-CAB-AGS
     Case 3:20-cv-01773-CAB-AGS Document 40 Filed 03/08/21 PageID.873 Page 21 of 22


 1                 8. Motion for Stay [ECF No. 37]
 2          Finally, Dunsmore has filed a motion for stay in which he claims the San Diego
 3    County District Attorney is violating the plea agreement he entered into in San Diego
 4    Superior Court case no. 179057 and asks this court to stay the eight-month prison sentence
 5    he received in that case. (ECF No. 37 at 1-2.) Dunsmore pleaded guilty to attempted
 6    criminal threats in San Diego Superior Court case no. 179057 in 2004. See People v.
 7    Dunsmore, 2020 WL 1846678 (Cal. Ct. App. April 13, 2020). This conviction was used
 8    to enhance his sentence in San Diego Superior Court case no. SCS 215653. (Id.) In 2019,
 9    he made a motion to withdraw his guilty plea, and the superior court denied the motion;
10    Dunsmore appealed the denial and the California Court of Appeal affirmed. (Id.) A
11    petition for rehearing was denied by the state appellate court and a petition for review was
12    denied by the California Supreme Court.               (See California Courts website,
13    https://appellatecases.courtinfo.ca.gov/search/case/dockets.cfm?dist=41&doc_id=230064
14    6&doc_no=D076678&request_token=NiIwLSEmTkw8WzBJSCJdUEJIMEQ6UkxbJCM
15    %2BXz1RMCAgCg%3D%3D (last visited on March 1, 2021.) As this Court has noted, a
16    petitioner may only attack one conviction in a habeas corpus petition filed pursuant to 28
17    U.S.C. § 2254. Rule 2(e), 28 U.S.C. foll. 2254. Further, given that the eight-month
18    sentence was imposed in 2004, Dunsmore has assuredly already served the sentence he
19    wishes to stay. Accordingly, the Motion for Stay is DENIED.
20    V. CONCLUSION
21          The Court GRANTS Respondent’s Motion to Dismiss for the reasons discussed
22    above.
23          The Court DENIES Dunsmore’s Motion for Civil Contempt [ECF No. 7], Motion
24    for ADA Access [ECF No. 9], Motion for Accommodations [ECF No. 20], Motions to
25    Amend [ECF Nos. 25, 31], Motion for Default Judgment [ECF No. 27], Motion for
26    Extension of Time [ECF No. 35], and Motion for Stay [ECF No. 27]. Dunsmore’s Motion
27    for Judicial Notice [ECF No. 33] is DENIED as to any change in the case caption and
28    GRANTED as to his request for judicial notice of Ninth Circuit case no. 20-56135.

                                                   21
                                                                              3:20-cv-01773-CAB-AGS
     Case 3:20-cv-01773-CAB-AGS Document 40 Filed 03/08/21 PageID.874 Page 22 of 22


 1          Rule 11 of the Rules Following 28 U.S.C. § 2254 require the District Court to “issue
 2    or deny a certificate of appealability when it enters a final order adverse to the applicant.”
 3    Rule 11, 28 U.S.C. foll. § 2254 (West 2019). A COA will issue when the petitioner makes
 4    a “substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253 (West
 5    2019); Pham v. Terhune, 400 F.3d 740, 742 (9th Cir. 2005). A “substantial showing”
 6    requires a demonstration that “‘reasonable jurists would find the district court’s assessment
 7    of the constitutional claims debatable or wrong.’” Beaty v. Stewart, 303 F.3d 975, 984 (9th
 8    Cir. 2002) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)). Here, the Court
 9    concludes Dunsmore has not made the required showing, and therefore a certificate of
10    appealability is DENIED.
11          IT IS SO ORDERED.
12    Dated: March 8, 2021
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    22
                                                                                3:20-cv-01773-CAB-AGS
